Mr. Justice Burnett
delivered the opinion of the court.
1, 2. According to the hill of exceptions the plaintiff Lueddemann testified that on March 16, 1914, he received through the United States mail a letter from the defendant, “Exhibit A” which is here set out:
“Yamhill, Oregon, Mar. 16 — 14.
“Lueddemann Ruley Company.
“Sir I seen your Ade in the Sunday Oregonian that you had land to trade for a wheat ranch that I would trade for a good dairy ranch. My farm is 5 miles north of Kahlotus, Franklin Co. Wash, consists of 1440 aehers, 1300 in cultivation, 650 in fall wheat and 650 to bee summer followed free to buyer. Place rented to Nov. 1st, this fall. My price is $27.00 acher; there is a mortgage of $9025, against it, $1725 due this fall; $1300 next fall; $6000 in 1916. Buildings only fair; small house, bam room for 25 head of horses, well and windmill. SW 1-4 of sec. 12; all sec. 13; all of sec. 14 Town. 14 R. 34. I will give $1000. Com. on a trade or I will give you $1500 on cash sale. In'case of cash sale I will cut my price a little. Will give longtime with fair cash payment down. Hope to hear from you soon. Your truly,
“Wm. Rudolf.”
The same witness testified that in-answer to the foregoing letter he wrote, signed and mailed to the defendant at his postoffice, Yamhill, Oregon, the following-communication :
*252“Portland, Oregon, March 21, 1914.
“Mr. William Rudolf, R. 1, Yamhill, Oregon.
“Dear Sir : Replying to your favor of March 16th, the owner of the three places we advertised could not consider your property, as it amounts to more than he would care to undertake. He would assume up to say $4,000 or $5,000, but your property amounts to over $38,000, and he would have to assume over $20,000, so it is out of the question. We are glad, however, to know about your property, as we believe that we can get you a trade. Please let me know whether all of this years crop goes with the place, or is it rented, and if rented, when can you give possession? Are they to plow the Summer fallow even if you trade the place off? How far are you from the nearest station? Is there any running water on your place, or any alfalfa land? Is there any stock and implements included? Would you cut the place in two, that is, would you trade part of it? How high would you go, if you could get a good stocked and equipped dairy farm? Please let me know about these matters, and I will try to put up a good proposition to you as we have a number of things to offer for a good wheat farm.
“Yours truly,
“Lueddemann, Ruley & Co.,
“By Max Lueddemann.”
The plaintiffs stated to the court that these two letters constituted the contract of employment, and that they relied upon them as constituting the agreement between the parties whereby the defendant employed the plaintiffs to effect a trade of his land. In order tor establish a contract upon offer and acceptance the acceptance must be in the precise terms of the offer. In other words, the acceptance must precisely meet the terms of the offer, or there is no meeting of minds so essential to the validity of a contract. The following excerpt from the letter of the plaintiff conclusively shows that the offer of the defendant was not accepted:
*253“Replying to your favor of March 16th, the owner of the three places we advertised could not consider your property, as it amounts to more than he would care to undertake. He would assume up to say $4,000 or $5,000, but your property amounts to over $38,000, and he would have to assume over $20,000 so it is out of the question. ’ ’
The remainder of the plaintiff’s letter at best is nothing more than a counter proposition. There was no acceptance of this counter proposition according to the statements of the plaintiff that the two letters mentioned constituted the whole contract. Section 808, L. O. L., says:
“In the following cases the agreement is void unless the same or some note or memorandum thereof, expressing the consideration, be in writing and subscribed by the party to be charged, or by his lawfully authorized agent; evidence, therefore, of the agreement shall not be received other than the writing, or secondary evidence of its contents, in the cases prescribed by law. * * 8. An agreement entered into subsequent to the taking effect of this act, authorizing or employing an agent or broker to sell or purchase real estate for compensation or a commission.”
As stated, the only writings offered in evidence are not sufficient in point of law to constitute a contract. The case is controlled by Henry v. Harker, 61 Or. 276 (118 Pac. 205, 122 Pac. 298), where it was decided that the writings appearing in evidence did not constitute a contract by offer and acceptance.
The judgment of the Circuit Court is reversed.
Reversed. Rehearing Denied.
Mr. Chief Justice Moore, Mr. Justice McBride and Mr. Justice Benson concur.